Citation Nr: 1243065	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-17 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for service-connected endometriosis.

2.  Entitlement to a compensable rating for service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel



INTRODUCTION

The Veteran served active duty from July 1986 to May 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefit sought.

In October 2010, the Board remanded the Veteran's claims for further procedural development.  The Board finds that there was substantial compliance with the Board's Remand directives, after which the Veteran's claims were readjudicated, as reflected by an October 2011 supplemental statement of the case.  


FINDINGS OF FACT

1.  Evidence throughout the appeal period reflects that the Veteran's service-connected endometriosis has been productive of symptoms of pelvic pain or heavy or irregular bleeding requiring continuous treatment for control.

2.  The Veteran's hemorrhoids are not shown to be large, thrombotic, or irreducible.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but no higher, for service-connected endometriosis have been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.116, Diagnostic Code 7629 (2012).

2.  The criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7336 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2006 - prior to the RO decision in this matter, which advised the Veteran of the information VA would obtain, the information he was responsible for obtaining, and the criteria for supporting a claim for an increased evaluation.  The letter advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  

Next, VA has a duty to assist the Veteran in the development of her claim.  This duty includes assisting her in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, and records of her post-service VA treatment.  The Veteran was afforded a VA compensation and pension examination germane to her claim on appeal.  The Board finds that the examination and related medical opinions are sufficient in their totality for VA adjudication purposes, as they include consideration of the relevant lay and medical evidence of record, are supported by sufficient rationales, and there has been no contention the disability has increased in severity since then. 

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  When, after careful consideration of all procurable and assembled evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Endometriosis

The Veteran's service-connected endometriosis is currently evaluated under Diagnostic Code 7629.  Under this code, endometriosis productive of pelvic pain or heavy or irregular bleeding requiring continuous treatment for control is assigned a 10 percent rating.  A 30 percent rating is assigned with pelvic pain or heavy or irregular bleeding not controlled by treatment.  

The Veteran contends that her service-connected endometriosis is more severe than the currently assigned noncompensable evaluation.  Specifically, she asserts that she has heavy bleeding, significant swelling, and severe pelvic pain prior to, during, and after ovulation despite treatment with medication.  See November 2008 Statement in Support of Claim.  

Service treatment records reflect a history of complaints of irregular and painful uterine bleeding accompanied by severe cramps despite treatment with various non-steroidal anti-inflammatories (NSAIDs).  The Veteran was diagnosed with endometriosis by laparoscopy in January 1989, and she was continued on NSAIDs to treat her symptoms.  

A March 2009 VA gynecological examination reflects that the Veteran continued to be treated with NSAID medication; and in August 2010 a muscle relaxant was prescribed to treat her cramping.  

The report of a June 2009 VA gynecological examination reflects that the Veteran reported that since menarche, her menses have been accompanied by lower abdominal and back pain, abdominal cramping, and vomiting.  On physical examination, no abnormal vaginal discharge, or bladder or bowel complications were noted.  The VA examiner indicated that she was not on any particular treatment for endometriosis, but the VA examiner confirmed the Veteran's diagnosis of endometriosis.  

Given the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that a 10 percent rating is warranted for the Veteran's endometriosis.  Overall, the medical evidence of record reflects that her service-connected endometriosis has been associated with pelvic pain and heavy bleeding for which she takes medication on an on-going basis.  The Board finds this more closely approximates the criteria contemplated by a 10 percent disability rating.  Accordingly, resolving any reasonable doubt in the Veteran's favor, a 10 percent rating is assigned for her endometriosis.

However, the medical evidence does not support a rating in excess of 10 percent.  Indeed, the medical evidence does not reflect any indication that the symptoms associated with the Veteran's disability were not controlled by continuous treatment.  Significantly, following the Veteran being prescribed a muscle relaxant in August 2010, no further complaints of pelvic pain were reported to VA.  Thus, the preponderance of the evidence is against a finding that a disability rating in excess of 10 percent is warranted. 

Hemorrhoids

The Veteran currently receives a noncompensable rating for her service-connected hemorrhoids, pursuant to 38 C.F.R. § 4.114, DC 7336, which assigns a noncompensable rating when hemorrhoids, whether external or internal, are either mild or moderate.  A 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.

In her substantive appeal dated in June 2007, the Veteran argued that the prior decision denying a compensable rating for hemorrhoids failed to take into account her having active hemorrhoids, despite the fact that she had not shown active hemorrhoids during her past VA and gynecological examinations.  She contends that her symptoms merit a compensable rating. 

The Board has carefully reviewed the Veteran's contentions; however, as described below, the medical evidence simply does not support a compensable rating for hemorrhoids.

In July 2006, the Veteran underwent a VA examination of her hemorrhoids.  On rectal examination, no acute hemorrhoids were present; however, the Veteran had skin tags at the 9 and 3 o'clock positions.  The Veteran was not taking any hemorrhoid medications.   

During an annual VA gynecological examination conducted in March 2009, the Veteran was noted to have external hemorrhoids at the 12 o'clock position; the hemorrhoids were described as stable.  No indication was made as to the hemorrhoids' size, or whether they were thrombotic or irreducible. 

In June 2009, the Veteran was afforded a VA gynecological examination.  On physical examination, while the Veteran was noted to have some skin tags at approximately the 6 and 8 o'clock positions, she was not noted to have any active hemorrhoids.  Redundant anal tissue was observable; however, there was no thrombosis or evidence of bleeding.  The Veteran was not receiving any specific treatment for her hemorrhoids.  The VA examiner diagnosed the Veteran with hemorrhoids, with normal objective findings.  

During an October 2010 annual gynecological examination, hemorrhoids were noted; however, no indication was made as to location, or whether the hemorrhoids were large, thrombotic, or irreducible. 

The Board recognizes that lay testimony is considered competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge.  See Layno, 6 Vet. App. At 469-70.  Given this legal principle, the Board has carefully reviewed the Veteran's statements throughout the course of her appeal.  However, while the Veteran has reported periodic hemorrhoids, she has not alleged that her hemorrhoids have been thrombotic, or irreducible; moreover, the medical evidence of records, does not show that the Veteran's hemorrhoids have been large, thrombotic, or irreducible.  As such, the criteria for a compensable rating have not been met, and the Veteran's claim is therefore denied.  

Extraschedular Consideration and TDIU

The Board has further considered whether the increased rating claims above warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.

After comparing the manifestations and reported impairment of function of the Veteran's disabilities to the rating and schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned schedular ratings.  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  Thun, supra.

Finally, the Board has considered whether a total disability rating based on individual unemployability (TDIU) was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran is already receiving a TDIU; therefore further consideration of a TDIU is not warranted.  


ORDER

A 10 percent rating and no higher for service-connected endometriosis is granted.

A compensable rating for hemorrhoids is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


